Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 1 of 19




                          Exhibit A
                         Declaration
          Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 2 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                  §
    In re:                                                        §        Chapter 11
                                                                  §
    AGILON ENERGY HOLDINGS II LLC, et al.                         §        Case No. 21-32156 (MI)
                                                                  §
                           Debtors.1                              §        (Jointly Administered)
                                                                  §

DECLARATION OF HUGH SMITH IN SUPPORT OF DEBTORS’ APPLICATION FOR
ORDER AUTHORIZING THE RETENTION OF HUGH SMITH ADVISORS LLC AND
          TO DESIGNATE HUGH SMITH TO SERVE AS CHIEF
         RESTRUCTURING OFFICER AND RELATED SERVICES

             I, HUGH SMITH, under penalty of perjury, declare as follows:

             1.     I am a Member of Hugh Smith Advisors LLC (“HSA”). The matters set forth herein

are made of my own personal knowledge and, if called and sworn as a witness, I could and would

testify competently thereto.

             2.     This Declaration is made in support of the above-captioned debtors’ (collectively,

the “Debtors”) Application for Order Authorizing the Retention of Hugh Smith Advisors LLC and

to Designate Hugh Smith to Serve as Chief Restructuring Officer and Related Services (the

“Application”) on the terms and conditions as set forth in the Application and the engagement

letter between the Debtors and HSA attached to this Declaration as Exhibit 1 (the “Engagement

Agreement”).2 Except as otherwise noted, I have personal knowledge of the matters set forth

herein.


1
    The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389) (“Agilon”), Case No. 21-
    32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City Power LLC (4169)
    (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’ mailing address is:
    5850 San Felipe, Ste 601, Houston, Texas 77057.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.

                                                            1
       Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 3 of 19




                                 Disinterestedness and Eligibility

        3.      I am the sole member of HSA. I am an accomplished energy industry leader with

over 40 years of experience backed by a proven track record in organizational leadership, power

plant construction and operations, renewable power generation development, integrated resource

planning, environmental/regulatory affairs, asset management, and risk management. My resume

is attached to the Application as Exhibit B.

        4.      HSA represents that HSA, its members and employees are not and were not, within

two years before the date of the filing of these Chapter 11 Cases, creditors, equity security holders,

insiders or employees of the Debtors.

        5.      In December 2020, I was engaged by the Debtors as an independent contractor to

explore options with the Debtors and their senior lenders to restructure their debt. During that time

I worked with the Debtors’ then management in exploring possible solutions to the Debtors’

financial problems, including a possible restructuring of the outstanding debt agreements. As a

result of my prepetition engagement, I was able to become initially familiar with the Debtors’

financial affairs, debt structure, business operations, capital structure, key stakeholders, and related

matters.

        6.      In accordance with 11 U.S.C. § 327(a) and Federal Rule of Bankruptcy Procedure

327(a), I reviewed the names of all known potential parties in interest (the “Potential Parties in

Interest”) in these Chapter 11 Cases. The list of Potential Parties in Interest is attached hereto as

Schedule 1. The list of Potential Parties in Interest was provided by the Debtors and included,

among other parties, the Debtors, non-Debtor affiliates, current and former directors and officers

of the Debtors, significant stockholders, secured creditors, lenders, the Debtors’ unsecured

creditors, contract counterparties, landlords, vendors, insurers, utilities, governmental authorities



                                                   2
       Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 4 of 19




and other parties. I reviewed the results of the conflict analysis. At this time, and as set forth in

further detail herein, I am not aware of any relationship that would present a disqualifying conflict

of interest. Except as disclosed herein, neither I nor HSA have any connections to the parties listed

on the Potential Parties in Interest in the last three years. Should HSA discover any new relevant

facts or relationships bearing on the matters described herein during the period of its retention,

HSA will use reasonable efforts to file promptly a supplemental declaration.

        7.        To the best of my knowledge, and based solely upon information provided to me

by the Debtors, and except as provided herein, neither HSA, nor any of its professionals, has any

materially adverse connection to the Debtors, their creditors or other relevant parties.

        8.        HSA and its personnel have and will continue to have relationships personally or

in the ordinary course of its business with certain vendors, professionals, and other parties in

interest that may be involved in the Debtors’ Chapter 11 Cases. HSA may also provide professional

services to entities or persons that may be creditors or parties in interest in these Chapter 11 Cases,

which services do not directly relate to, or have any direct connection with, these Chapter 11 Cases

or the Debtors.

        9.        HSA and its personnel in their individual capacities regularly utilize the services of

law firms, accounting firms, and financial advisors. Such firms engaged by HSA or its personnel

may appear in Chapter 11 Cases representing the Debtors or parties in interest. All engagements

where such firms represent HSA or its personnel in their individual capacities are unrelated to

these Chapter 11 Cases.

        10.       No employee of HSA is a relative of, or has been connected with the U.S. Trustee

in this district or its employees.




                                                    3
       Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 5 of 19




       11.     Accordingly, neither HSA nor any of its members or employees hold or represent

any interest materially adverse to the Debtors’ estates with respect to any matter upon which HSA

is to be engaged. Based on the foregoing, I believe that HSA is a “disinterested person” as that

term is defined in section 101(14) of the Bankruptcy Code.

       12.     If any new material relevant facts or relationships are discovered or arise during the

pendency of these Chapter 11 Cases, HSA will promptly file a supplement declaration disclosing

such new materials facts or relationships.

                                          Compensation

       13.     Subject to Court approval and in accordance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, applicable U.S. Trustee guidelines, and the Bankruptcy

Local Rules, HSA will seek from the Debtors payment for compensation pursuant to the

Compensation Structure as set forth in the Application and the Engagement Agreement. HSA will

further seek reimbursement of actual and necessary expenses incurred by HSA in accordance with

applicable rules.

       14.     To the best of my knowledge, (a) no commitments have been made or received by

HSA with respect to compensation or payment in connection with these cases other than in

accordance with applicable provisions of the Bankruptcy Code and the Bankruptcy Rules, and (b)

HSA has no agreement with any other entity to share with such entity any compensation received

by HSA in connection with these Chapter 11 Cases.




                                                 4
      Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 6 of 19




       15.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my information, knowledge and belief.

       Executed on July 27, 2021

                                     By: /s/ Hugh Smith
                                     Hugh Smith
                                     Member
                                     Hugh Smith Advisors LLC




                                                5
Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 7 of 19




                         Schedule 1
               Potential Interested Parties




                                1
      Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 8 of 19




               Entity Name                                         Role
ABIP                                        Creditor
ACT Commodities                             Creditor
AEP Texas                                   Creditor
Aerovent                                    Largest Unsecured Creditor
AFCO Credit Corporation                     Creditor
AGILON ENERGY HOLDINGS II, LLC              Client-Debtor
Agilon Energy II, LLC                       Client - Related Entity
Agilon Energy III, LLC                      Client - Related Entity
Air Tox Enviromental Company                Creditor
Airgas USA, LLC                             Creditor
Akerman                                     Largest Unsecured Creditor
Akin Gump                                   Creditor
Akin Gump Strauss Hauer & Feld LLP          Counsel for Secured Lenders
Alicia Barcomb                              US Trustee
Alliance Source Testing                     Largest Unsecured Creditor
Allied Fire Protection, LP                  Creditor
American Arbitration Association            Creditor
American Electric Power                     Creditor
American Moistening Company, Inc.           Creditor
AMICO                                       Creditor
Andy Sallis                                 Investor or Shareholder Between 20% - 50%
Armadillo Portable Toilets                  Creditor
B Environmental                             Creditor
Baker Hughes a GE Co. - Control Solutions   Largest Unsecured Creditor
Ballard Spahr LLP                           Creditor
Bank Direct                                 Largest Unsecured Creditor
BankDirect Capital Finance, LLC             Top Secured Creditor
Barbara Griffin                             US Trustee
Baseload Power                              Largest Unsecured Creditor
Bay Ltd.                                    Creditor
Bech Engineering                            Creditor
Beecher Carlson                             Creditor
Bradley Griffin LLC                         Creditor
Brenntag Lubricants Central                 Largest Unsecured Creditor
Brian Henault                               US Trustee
Briggs & Veselka Co.                        Creditor
BSI EHS Services and Solutions              Creditor
Burns & McDonnell                           Creditor

                                            2
     Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 9 of 19




Castleman Power Development                   Creditor
CASTLEMAN POWER DEVELOPMENT, LLC              Client - Global Ultimate Parent
Castleman Power Development, LLC, Victoria
Midstream LLC, and Victoria Bloomington LLC   Creditor
Castleman Power Systems Intl                  Creditor
Ccd Consulting LLC                            Creditor
Ceesi                                         Creditor
CEMTEK Environmental Inc.                     Largest Unsecured Creditor
Chamberlain, Hrdlicka, White, Williams &      Creditor
Charter Title Company                         Creditor
Christian Bech                                Creditor
Christy Simmons                               US Trustee
City of Victoria                              Creditor
Civil Corp Engineers Surveyors                Creditor
Clarissa Waxton                               US Trustee
Coastal Fence and Irrigation, LLC             Creditor
Compression Generation Services               Creditor
CORMETECH, Inc.                               Creditor
Crescent Power, Inc.                          Creditor
Crew Land Research                            Creditor
CT Corporation                                Creditor
Culligan                                      Creditor
Cummings Westlake, LLC                        Largest Unsecured Creditor
Detection & Measurement Systems               Creditor
Dow Golub Remels & Gilbreath                  Creditor
E3 Consulting                                 Creditor
E4A Solutions, LLC                            Largest Unsecured Creditor
Electric Reliability Council of Texas, Inc.   Creditor
Emerson-Rosemount Inc                         Creditor
EquipmentShare                                Largest Unsecured Creditor
Equisales Associates, Inc.                    Largest Unsecured Creditor
ESE Partners                                  Creditor
ESS Metron                                    Creditor
Failure AnalysisServices Tech, Inc.           Creditor
Farm Industrial                               Creditor
FileHold Systems Inc.                         Creditor
FINSIGHT                                      Creditor
Fluor Constructors International, Inc.        Top Secured Creditor
Fluor Corporation (NYSE:FLR)                  Top Secured Creditor
Fordyce Holdings, Inc.                        Creditor
Foster Fence Ltd                              Creditor
Fotronic Corporation                          Creditor
Friedel Drilling Co.                          Creditor

                                              3
     Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 10 of 19




GE Packaged Power, LLC                            Largest Unsecured Creditor
GE Packaged Power, LLC                            Creditor
General Electric Company (NYSE:GE)                Top Secured Creditor
Gene's Machine, Inc.                              Creditor
GK Techstar, LLC                                  Creditor
Glenn Otto                                        US Trustee
Global Project Strategy, Inc.                     Largest Unsecured Creditor
Golden Cresent                                    Creditor
GP Manalac                                        Investor or Shareholder Between 20% - 50%
Grainger                                          Creditor
Green Bank                                        Creditor
Gwen Smith                                        US Trustee
Ha Nguyen                                         US Trustee
Hatfield and Company, Inc.                        Creditor
Hector Duran                                      US Trustee
HI-TECH ELECTRIC, INC                             Creditor
HLI Laredo, Inc                                   Creditor
Hugh Smith Advisors LLC                           Debtor's Counsel
Ingersoll Rand Company                            Creditor
Intelletrace, Inc.                                Largest Unsecured Creditor
Internal Revenue Service Centralized Insolvency
Operation                                         Taxing Authorities
Interra                                           Creditor
Intertch-Filtration Filters                       Creditor
Jack Kelly                                        Creditor
Jacqueline Boykin                                 US Trustee
Jana Whitworth                                    US Trustee
Jayson B. Ruff                                    US Trustee
JDM Commercial Services, LLC                      Creditor
JLL Valuation and Advisory Services               Creditor
J-W Power Company                                 Largest Unsecured Creditor
Kestrel                                           Largest Unsecured Creditor
Kimball Midwest                                   Creditor
Kinder Morgan Tejas Pipeline                      Creditor
King & Spalding, LLP                              Largest Unsecured Creditor
Konecranes, Inc.                                  Creditor
Leidos Engineering                                Creditor
Linda Motton                                      US Trustee
Lisa Murphy                                       Creditor
Locke Lord LLP                                    Debtor's Counsel
Luci Johnson-Davis                                US Trustee
M&T Bank                                          Largest Unsecured Creditor
Marcello Garcia                                   Creditor

                                                  4
     Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 11 of 19




Marek Field Services LLC                    Creditor
Marquis Construction Services               Largest Unsecured Creditor
McHale Performance                          Creditor
Mercer Construction                         Creditor
Mid - Coast Electric Supply                 Creditor
Millie Sall                                 US Trustee
Morgan Lewis                                Creditor
MP2 Energy Texas, LLC                       Largest Unsecured Creditor
NAES Corporation                            Largest Unsecured Creditor
Neches and Trinity Valleys GCD              Creditor
North American Energy Services Company      Top Secured Creditor
NRG Stream Services                         Creditor
Office of U.S. Trustee                      US Trustee
Olson Ventures, LLC                         Creditor
Oppel & Goldberg PLLC                       Creditor
Packaged Power, LLC                         Creditor
Pac-Van Inc                                 Creditor
Patricia Schmidt                            US Trustee
Peerless                                    Creditor
Port of Victoria                            Creditor
Post Glover                                 Creditor
Power Plant Operations, Mtse & Consulting   Creditor
PowerFlow Fluid Systems                     Creditor
Princeton Wong                              Creditor
ProEnergy Services                          Creditor
ProEnergy Services, LLC                     Top Secured Creditor
Progressive Pumps Corp.                     Creditor
Prudential Capital Energy Partners, L.P.    Secured Lender
Prudential Energy Capital Partners          Creditor
Prudential Financial, Inc. (NYSE:PRU)       Secured Lender
Prudential Insurance                        Creditor
Rainbolt & Alexander, L.L.P.                Creditor
Ranger Analytics, Inc.                      Creditor
READITECH                                   Largest Unsecured Creditor
Red Ball Oxygen                             Creditor
Rena Scherer, Tax Assessor-Collector        Largest Unsecured Creditor
Rev 1 Power Services, Inc.                  Largest Unsecured Creditor
Revista de Victoria                         Creditor
Richards Plumbing Company                   Creditor
Ryan Castleman                              Investor or Shareholder Between 20% - 50%
Saber Power Services, LLC                   Creditor
Safety Compliance Services                  Creditor
Safety-Kleen                                Creditor

                                            5
     Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 12 of 19




SBS Nolan Power Group, Inc.                    Creditor
SBS/Nolan Power/QSS                            Creditor
SetPoint Integrated Solutions                  Creditor
Shell Energy North America                     Creditor
Shell Energy North America (US), L.P.          Largest Unsecured Creditor
Skyhawk Chemicals, Inc.                        Creditor
South Texas Crane Service, Inc.                Creditor
South Texas Ventilation                        Creditor
Southwest Energy L.P.                          Top Secured Creditor
Southwest Energy, LP                           Largest Unsecured Creditor
Stacey Woodard                                 Creditor
Starfish PPS                                   Creditor
Stephen Statham                                US Trustee
Strategic Power Systems, Inc.                  Creditor
Stratus Technologies Ireland Ltd. Lockbox      Creditor
SUEZ WTS Services USA, Inc.                    Creditor
Sunbelt Rentals                                Creditor
Suwannee Pipe and Supply                       Creditor
SW Consulting                                  Creditor
Swagelok Austin/Corpus Christi                 Creditor
SWE PPA                                        Creditor
Tennessee Gas Pipeline Company of America,
LLC                                            Largest Unsecured Creditor
Tennessee Gas Pipeline Company, LLC            Largest Unsecured Creditor
Texas Commission on Environmental Quality      Largest Unsecured Creditor
Texas Comptroller                              Gov't Agency
Texas Department of Licensing and Regulat      Creditor
Texas Department of Transportation             Creditor
Texas First Rental                             Creditor
The Prudential Insurance Company of America,
Prudential Legacy Insurance Company of New
Jersey, and Prudential Retirement Insurance
and Annuity Company                            Secured Creditor
The Reynolds Company                           Creditor
The Ultimate Industrial Group                  Creditor
TISD, Inc.                                     Creditor
TransCanada Turbines Inc.                      Creditor
Triple D Security Corp.                        Largest Unsecured Creditor
Twin Eagle                                     Creditor
Twin Eagle Resource Management, LLC            Creditor
Union Pacific Railroad                         Creditor
US Bank as Paying Agent for Prudential         Creditor
Valor Fabrication, LLC                         Creditor

                                               6
    Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 13 of 19




Vector Controls, LLC                        Creditor
Verizon                                     Creditor
Victoria Bloomington LLC                    Creditor
Victoria City Power                         Creditor
VICTORIA CITY POWER, LLC                    Client-Debtor
Victoria County                             Creditor
Victoria County Clerk                       Creditor
Victoria Economic Development Corporation   Creditor
Victoria Midstream, LLC                     Creditor
Victoria Port Power II LLC                  Creditor
VICTORIA PORT POWER, LLC                    Client-Debtor
Victoria Willow LLC                         Creditor
VIM Technologies Inc.                       Creditor
W.W. Services                               Creditor
Waste Management                            Creditor
Watertech Services                          Creditor
Williams Scotsman, Inc.                     Largest Unsecured Creditor
Wilmington Trust                            Creditor
Yasmine Rivera                              US Trustee
Zapata Security                             Creditor




                                            7
Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 14 of 19




                           Exhibit 1
                 Engagement Agreement
Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 15 of 19
Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 16 of 19
Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 17 of 19
Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 18 of 19
Case 21-32156 Document 77-1 Filed in TXSB on 07/27/21 Page 19 of 19
